Name: Council Regulation (EEC) No 4001/89 of 21 December 1989 extending the period of application of Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  farming systems
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 382/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4001/89 of 21 December 1989 extending the period of application of Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg Regulation (EEC) No 196/89 ; whereas the Council has to decide to what extent those provisions should be maintained, amended or discontinued ; Whereas pending a Council decision on the matter in the near future the said system should be extended for a transition period, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Protocol on the Grand Duchy of Luxembourg annexed thereto, Having regard to Council Regulation (EEC) No 3310/75 of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg ('), as last amended by Regulation (EEC) No 196/89 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, under the second subparagraph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxembourg, Belgium, Luxembourg and the Netherlands are to apply the system provided for in the third paragraph of Article 6 of the Convention on the Economic Union of Belgium and Luxembourg of 25 July 1921 ; whereas the period of application of that system was last extended by HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 2 of Regulation (EEC) No 3310/75, '31 December 1989' is hereby replaced by '31 January 1990'. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1989 . For the Council The President E. CRESSON (  ) OJ No L 328, 20 . 12. 1975, p . 12. (2) OJ No L 25, 28 . 1 . 1989, p. 23 .